

	

		II

		108th CONGRESS

		2d Session

		S. 2832

		IN THE SENATE OF THE UNITED STATES

		

			September 23, 2004

			Mr. Johnson introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Social Security Act and the Internal Revenue

		  Code of 1986 to exempt certain employment as a member of a local governing

		  board from social security coverage.

	

	

		1.Exemption of certain local

			 governing board employment from social security coverage

			(a)Amendment to

			 Social Security ActSection 210(a)(7)(F) of the Social Security

			 Act is amended by striking or at the end of clause (iv), by

			 adding or at the end of clause (v), and by inserting after

			 clause (v) the following new clause:

				

					(vi)by any elected

				or appointed member of the general governing board of any political subdivision

				of a State if the remuneration paid in a calendar year for such service is not

				more than $1,000 with respect to service performed during any calendar year

				commencing on or after January 1, 2005;

					.

			(b)Amendment to

			 Internal Reveune Code of 1986Section 3121(b)(7)(F) of the

			 Internal Revenue Code of 1986 (defining employment) is amended by striking

			 or at the end of clause (iv), by adding or at the

			 end of clause (v), and by inserting after clause (v) the following new

			 clause:

				

					(vi)by any elected

				or appointed member of the general governing board of any political subdivision

				of a State if the remuneration paid in a calendar year for such service is not

				more than $1,000 with respect to service performed during any calendar year

				commencing on or after January 1, 2005;

					.

			

